Title: To James Madison from Henry Barnard, 15 October 1807
From: Barnard, Henry
To: Madison, James




Cape of Good-Hope October 1807.

The Memorial of Henry Barnard Native of Nantuckett and Citizen of the United States of America
Respectfully Sheweth!
That your Memorialist arrived here a Short time ago, with an Intention of residing some years in this Colony, and found laying here several Vessels belonging to the United States, that, had been detained by the British Cruizers on various pretences, and at Same time learned that Mr. John Elmslie, had resigned his Situation as Consul for the United States some Considerable time ago, and no Consul having been since appointed, your Memorialist is of opinion that the Owners of those Vessels have suffered very Considerable Losses, for want of a person to act for, or advise them, (who is acquainted with the British Colonial Laws &ca.) What was best to be done to preserve those Ships & Cargoes So detained from Confiscation or Plunder.  Your Memorialist therefore begs leave to lay before your honor his opinion, that, it would Conduce greatly to the honor and Credit of the United States that another Consul was established in this Colony: Which, from its centeral situation, Say, between the United States, South America, South Seas and the East Indies, is the general rendezvous for all Vessels employ’d in those trades; and as your Memorialist has not heard of any Such appointment having been yet made, humbly offers his Services to act in such Capacity, and your Memorialist doubts not, but that, if entrusted with that Situation, he shall conduct himself to the Satisfaction of His Government, and Owners of the several Ships touching at this Port, and he also pledges himself, on every occasion to uphold and protect the honor of His Country’s Flag, and rights, on every lawful occasion.Your Memorialist also begs leave to observe, that he is the Only Native Citizen of the United States of America now resident at the Cape; And he further says, that Should he be appointed to the Consulship at the Cape of Good hope, he will always retain a grateful remembrance of the Confidence so Confided in him, and for information respecting his Connections, Character &ca. he refers you to (Selected from a number of others) Richd: Cutts Esqr. Member of Congress at Saco; Messrs. Abraham & Jacob Barker of New York, and the Select Men of Nantuckett.  Your Memorialist remains Your Honor’s most Obedt. & Most Humble Servant

Hy. Barnard

